DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al. (US PG Pub. No. US 2015/01422013 A1, May 21, 2015) (hereinafter “Tanner”) in view of Walker et al. (US PG Pub. No. US 2014/0264081 A1, Sep. 18, 2014) (hereinafter “Walker”).
Regarding claim 1: Tanner teaches a method performed by a computing system comprising: receiving shape information for an elongate flexible portion of a medical instrument ([0333]-[0334] – “shape data along the entire length of a catheter or shapeable instrument”), the medical instrument including a reference portion movably coupled (figure 121B - guide catheter assembly 1050, which corresponds to guide catheter splayer 61 as shown in figure 6A) to a fixture having a known pose in a surgical reference frame of a surgical environment in which a patient and the fixture are disposed ([0678] - sheath catheter assembly carriage shown in figure 121B [not numbered], where the sheath catheter assembly 1040 – corresponding to sheath catheter splayer 62 as shown in figure 6A – is fixed relative to the carriage, but guide catheter assembly 1050 is movably coupled to the carriage; where the carriage is part of instrument driver 16 and therefore has a known pose in the surgical reference frame at least by virtue of being mounted on table 22, [0301], figure 1), the fixture including a constraint structure having a fixed position in relation to the fixture and having a known constraint structure location in the surgical reference frame of a surgical environment in which a patient and the fixture are disposed ([0678], figure 121B - sheath catheter assembly 1040 corresponding to sheath catheter splayer 62; while Tanner does not explicitly describe that the location of the sheath catheter assembly/splayer is known in the surgical reference frame, such positional knowledge is considered to be implicitly disclosed based on the ability to safely drive the sheath catheter within the patient); wherein the elongate flexible portion is coupled to the reference portion and is sized to movably pass through the constraint structure as the reference portion is moved along the fixture ([0303] – “such that the guide catheter member 61a can be inserted into and removed from the sheath catheter member 61b”, figure 6A, figure 121B – the guide catheter can move along the fixture independent of and relative to the sheath catheter). 
Tanner further teaches synchronization of coordinate systems between the catheter coordinate frame and the global coordinate frame ([0696]) and that shape information can be used to correct error between the estimated and actual catheter positions ([0333]), but is silent on receiving reference portion position information in the surgical reference frame; determining, after receiving the shape information and the reference portion position information, an estimated constraint structure location in the surgical reference frame from the received reference portion position information and the received shape information; determining a correction factor by comparing the estimated constraint structure location to the known constraint structure location; and after receiving the shape information and the reference portion position information, modifying the received shape information by applying the correction factor to the received shape information.
Walker, in the same field of endeavor, teaches reducing position measurement error in a shapeable instrument by receiving shape information for an elongate flexible portion of a medical instrument ([0081] - Registration of a shape or series of points of the IMS sensor 902 can be used to improve registration. This can be performed by acquiring 3D shapes), the medical instrument including a reference portion movably coupled to a fixture having a known pose in a surgical reference frame (splayer carriage 24 having a reference frame SRF mounted on RCM 22 having reference frame RRF, where the RCM 22 has a known pose in the surgical reference frame [table reference frame TRF], [0055]-[0056]), receiving reference portion position information in the surgical reference frame ([0033] – fiber optic sensor having its reference frame based physically in a splayer; [0040], [0080] - The elongate member, e.g., a catheter, may be generally fixed at a proximal end 904 such that the position of the proximal end 904 may generally be known....The nature of the fiber and catheter is that the proximal end is the only place that the fiber is attached to the system); wherein the elongate flexible portion is coupled to the reference portion ([0033] – fiber optic sensor having its reference frame based physically in a splayer; [0040], [0045] - catheter 18, figure 9 point 904); determining, after receiving the shape information and the reference portion position information, an estimated constraint point location in the surgical reference frame from the received reference portion position information and the received shape information ([0081]-[0082] – a position of the elongate member 900 is known at one additional point 906, or multiple points 906, 908, 910, 912, which are proximal to the distal portion of the sensor 902); determining a correction factor by comparing the estimated constraint structure location to a known constraint structure location ([0029] - registration is a process that generally requires relating a reference frame of a sensor to another reference frame of interest. If the positions, orientations or shapes of two or more objects are known in the same reference frame, then the actual positions, orientations or shapes of each object relative to each other may be ascertained; [0033];  [0082] -  the catheter is known to pass through the defined/known shape measured by points 906, 908, 910, and 912 where the known/defined shape can be a portion of a sheath splayer - [0081]; where registration comprises determining a transformation or "correction factor" by comparison of measured and known points -  [0053], [0055]-[0057], [0063]); and after receiving the shape information and the reference portion position information, modifying the received shape information by applying the correction factor to the received shape information ([0033]; [0082] - registration between the measured points of the fiber sensor and the known shape, [0085]; where registration comprises determining a transformation or "correction factor" by comparison of measured and known points and applying the transformation to the measured points -  [0053], [0055]-[0057], [0063]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Tanner by including the registration and error correction of Walker, including using the sheath splayer (1040, 62) of Tanner as the “constraint structure” corresponding to additional points 906-912 based on the disclosure of Walker that this element is a sheath splayer, in order to provide accurate positioning information without incremental sensor errors as taught by Walker. 
Regarding claim 2: Tanner and Walker teach the method of claim 1 wherein the shape information is received from a fiber optic shape sensor extending within the medical instrument (Tanner – [0334]; Walker - [0040], [0079], [0080]).
Regarding claim 3: Tanner and Walker teach the method of claim 2 wherein the fiber optic shape sensor includes a proximal end located in the reference portion of the medical instrument (Walker - [0080] - fixed proximal end 904).
Regarding claim 4: Tanner and Walker teach the method of claim 1 wherein the shape information includes pose of a distal tip of the instrument (Walker - [0080]-[0081]).
Regarding claim 5: Tanner and Walker teach the method of claim 1 wherein the fixture is a component of a teleoperated manipulator fixed in the surgical reference frame (Tanner – [0303], [0678], figure 121B; Walker - RCM 22).
Regarding claim 6: Tanner and Walker teach the method of claim 5 wherein the reference portion position information is calibrated based upon sensor data from at least one degree of freedom of a teleoperated manipulator (Walker - [0055] – “Encoders on the RCM 22 and setup joint 20, with kinematic models may be used to determine the location of the setup joint 20 with respect to the table 12. More specifically, the encoders assist with determining the location of the RCM 22 with respect to the table 12. With the location value of the position that the setup joint 20 is fixed to the table 12, the location of the splayer carriage 24 carried by the RCM 22 with respect to the table 12 can be determined; i.e., the setup joint reference frame SJF is localized with the RCM reference frame RRF.” [0081]).
Regarding claim 7: Tanner and Walker teach the method of claim 1 wherein the constraint structure constrains at least two degrees of freedom of motion of the elongated flexible portion of the instrument at the known location in the surgical reference frame (Tanner – [0303] - guide catheter passes coaxially through the sheath catheter and the sheath catheter splayer, where this physical arrangement permits only linear translation and rotation and therefore constrains all other degrees of freedom including lateral translation, pitch and yaw).
Regarding claim 8: Tanner and Walker teach the method of claim 7 wherein the constraint structure includes a rigid ring (Tanner – the sheath catheter splayer 62 comprises multiple rigid rings as shown in figure 7, [0306] – including washers 88, bottom portion 84).
Regarding claim 9: Tanner and Walker teach the method of claim 1 wherein the constraint structure constrains at least four degrees of freedom of motion of the elongated flexible portion of the instrument at the known location in the surgical reference frame (Tanner – [0303] - guide catheter passes coaxially through the sheath catheter and the sheath catheter splayer, where this physical arrangement permits only linear translation and rotation and therefore constrains all other degrees of freedom including vertical translation, lateral translation, pitch and yaw).
Regarding claim 10: Tanner and Walker teach the method of claim 9 wherein the constraint structure includes an elongated sleeve (Tanner – sheath catheter 62a, figure 6A).
Regarding claim 11: Tanner and Walker teach the method of claim 1 wherein the known location is a fixed location in the surgical reference frame (Tanner – figure 121B, [0678] – the sheath assembly 1040 is fixed with respect to the carriage and may also remain in a fixed position while the guide assembly 1050 is independently actuated).
Regarding claim 13: Tanner and Walker teach the method of claim 1 wherein determining the estimated constraint structure location in the surgical reference frame includes determining a constraint structure location relative to the reference portion in a shape sensor reference frame (Walker - [0081]-[0082], figure 9 - measured points 906, 908, 910, and 912 are used to "estimate" the constraint structure shape/pose when the catheter is known to have passed through it with respect to fixed/known point 904 or "reference portion"; where the fiber sensor has its own reference frame FRF).
Regarding claim 14: Tanner and Walker teach the method of claim 1 wherein receiving the reference portion position information in the surgical reference frame includes receiving calibrated reference portion position information based upon motor position measuring device data received while the reference portion of the medical instrument is positioned along the fixture (Walker - [0040]-[0041] - encoder data is "motor position measuring device data"; [0055] - encoder data is used to register the reference portion position to the table or "surgical" reference frame TRF).
Regarding claim 15: Tanner teaches a method performed by a computing system comprising: receiving shape information for an elongate flexible portion of a medical instrument ([0333]-[0334] – “shape data along the entire length of a catheter or shapeable instrument”), the medical instrument including a reference portion movably coupled (figure 121B - guide catheter assembly 1050, which corresponds to guide catheter splayer 61 as shown in figure 6A) to a fixture having a known pose in a surgical reference frame of a surgical environment in which a patient and the fixture are disposed ([0678] - sheath catheter assembly carriage shown in figure 121B [not numbered], where the sheath catheter assembly 1040 – corresponding to sheath catheter splayer 62 as shown in figure 6A – is fixed relative to the carriage, but guide catheter assembly 1050 is movably coupled to the carriage; where the carriage is part of instrument driver 16 and therefore has a known pose in the surgical reference frame at least by virtue of being mounted on table 22, [0301], figure 1), the fixture including a constraint structure having a fixed position in relation to the fixture ([0678], figure 121B - sheath catheter assembly 1040 corresponding to sheath catheter splayer 62); and an elongated flexible portion coupled to the reference portion (guide catheter assembly 1050, guide catheter splayer 61 and guide catheter 61a) wherein the elongate flexible portion is sized to movably pass through the constraint structure as the reference portion is moved along the fixture, the constraint structure having a known location in the surgical reference frame ([0303] – “such that the guide catheter member 61a can be inserted into and removed from the sheath catheter member 61b”, figure 6A, figure 121B – the guide catheter can move along the fixture independent of and relative to the sheath catheter; while Tanner does not explicitly describe that the location of the sheath catheter assembly/splayer is known in the surgical reference frame, such positional knowledge is considered to be implicitly disclosed based on the ability to safely drive the sheath catheter within the patient). 
Tanner further teaches synchronization of coordinate systems between the catheter coordinate frame and the global coordinate frame ([0696]) and that shape information can be used to correct error between the estimated and actual catheter positions ([0333]), but is silent on receiving anatomical model information; after receiving the shape information, registering the received shape information to the anatomical model information; and adjusting the registered shape information to pass through the known location in the surgical reference frame.
Walker, in the same field of endeavor, teaches receiving, from a medical instrument, shape information for the instrument ([0081] - Registration of a shape or series of points of the IMS sensor 902 can be used to improve registration. This can be performed by acquiring 3D shapes), the medical instrument including a reference portion movably coupled to a fixture having a known pose in a surgical reference frame of a surgical environment in which a patient and the fixture are disposed (splayer carriage 24 having a reference frame SRF mounted on RCM 22 having reference frame RRF, where the RCM 22 has a known pose in the surgical reference frame [table reference frame TRF], [0055]-[0056]), receiving anatomical model information ([0037]); after receiving the shape information, registering the instrument shape information to the anatomical model information and adjusting the registered instrument shape information to pass through a known location of a constraint structure in the surgical reference frame ([0031] - the tool represented in the model is updated as the tool is advanced where the updated representation is based on the registered – “modified” – shape information, [0052], [0064], figure 11 and [0095]-[0096]; [0033]; [0082] - registration between the measured points of the fiber sensor and the known shape, [0085]; where registration comprises determining a transformation or "correction factor" by comparison of measured and known points and applying the transformation to the measured points -  [0053], [0055]-[0057], [0063]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Tanner by including the registration and error correction of Walker, including using the sheath splayer (1040, 62) of Tanner as the “constraint structure” corresponding to additional points 906-912 based on the disclosure of Walker that this element is a sheath splayer, in order to provide accurate positioning information without incremental sensor errors as taught by Walker. 
Regarding claim 16: Tanner and Walker teach the method of claim 15 wherein the shape information is received from a fiber optic shape sensor extending within the medical instrument (Tanner – [0334]; Walker - [0040], [0079], [0080]).
Regarding claim 17: Tanner and Walker teach the method of claim 16 wherein the fiber optic shape sensor includes a proximal end located in the reference portion of the medical instrument (Walker - [0080] - fixed proximal end 904).
Regarding claim 18: Tanner and Walker teach the method of claim 15 wherein the shape information includes pose of a distal tip of the instrument (Walker - [0080]-[0081]).
Regarding claim 19: Tanner and Walker teach the method of claim 15 wherein the fixture is a component of a teleoperated manipulator fixed in the surgical reference frame (Tanner – [0303], [0678], figure 121B; Walker - RCM 22).
Regarding claim 20: Tanner and Walker teach the method of claim 15 wherein the constraint structure constrains at least two degrees of freedom of motion of the elongated flexible portion of the instrument at the known location in the surgical reference frame (Tanner – [0303] - guide catheter passes coaxially through the sheath catheter and the sheath catheter splayer, where this physical arrangement permits only linear translation and rotation and therefore constrains all other degrees of freedom including lateral translation, pitch and yaw).
Regarding claim 21: Tanner and Walker teach the method of claim 20 wherein the constraint structure includes a rigid ring (Tanner – the sheath catheter splayer 62 comprises multiple rigid rings as shown in figure 7, [0306] – including washers 88, bottom portion 84).
Regarding claim 22: Tanner and Walker teach the method of claim 15 wherein the constraint structure constrains at least four degrees of freedom of motion of the elongated flexible portion of the instrument at the known location in the surgical reference frame (Tanner – [0303] - guide catheter passes coaxially through the sheath catheter and the sheath catheter splayer, where this physical arrangement permits only linear translation and rotation and therefore constrains all other degrees of freedom including vertical translation, lateral translation, pitch and yaw).
Regarding claim 23: Tanner and Walker teach the method of claim 22 wherein the constraint structure includes an elongated sleeve (Tanner – sheath catheter 62a, figure 6A).
Regarding claim 24: Tanner and Walker teach the method of claim 15 wherein registering includes optically tracking markers located on the reference portion of the medical instrument and on a patient anatomy (Walker - [0059] - camera tracking is optical tracking, [0073] - camera tracking is optical tracking, [0024], [0047] - fiber optic tracking is optical tracking).
Regarding claim 25: Tanner and Walker teach the method of claim 15 wherein registering includes tracking electromagnetic markers located on the reference portion of the medical instrument and on a patient anatomy (Walker - [0028] - EM markers, [0058], [0059], [0096]).
Regarding claim 26: Tanner and Walker teach the method of claim 15 wherein adjusting the instrument shape information includes correcting the orientation of the instrument shape information to extend through the known location in the surgical reference frame (Walker - [0028]-[0029] - the fiber sensor measures location, position and orientation, [0033], [0057] - orientation transformation, [0078] - Registration, as described above, is generally the mathematical process of computing the orientation and position of all or portions of a shape (sequence of points) in some coordinate frame; [0081]-[0082]).
Regarding claim 27: Tanner and Walker teach the method of claim 15 wherein the known location is a fixed location in the surgical reference frame (Tanner – figure 121B, [0678] – the sheath assembly 1040 is fixed with respect to the carriage and may also remain in a fixed position while the guide assembly 1050 is independently actuated).
Regarding claim 28: Tanner and Walker teach the method of claim 15 further comprising displaying an image of the medical instrument registered to an image generated from the anatomical model information (Walker - figure 1b, [0036], [0066]).
Regarding claim 29: Tanner teaches a method performed by a computing system comprising: receiving shape information for an elongate flexible portion of a medical instrument ([0333]-[0334] – “shape data along the entire length of a catheter or shapeable instrument”), the medical instrument including a reference portion movably coupled (figure 121B - guide catheter assembly 1050, which corresponds to guide catheter splayer 61 as shown in figure 6A) to a fixture having a known pose in a surgical reference frame of a surgical environment in which a patient and the fixture are disposed ([0678] - sheath catheter assembly carriage shown in figure 121B [not numbered], where the sheath catheter assembly 1040 – corresponding to sheath catheter splayer 62 as shown in figure 6A – is fixed relative to the carriage, but guide catheter assembly 1050 is movably coupled to the carriage; where the carriage is part of instrument driver 16 and therefore has a known pose in the surgical reference frame at least by virtue of being mounted on table 22, [0301], figure 1), wherein the known pose of the fixture is a predetermined fixed pose within the surgical environment or is determined using one or more sensors within the surgical environment (figure 1, [0301]-[0302]) the fixture including a constraint structure having a fixed position in relation to the fixture and having a known constraint structure location in the surgical reference frame of a surgical environment in which a patient and the fixture are disposed ([0678] - sheath catheter assembly carriage shown in figure 121B [not numbered], where the sheath catheter assembly 1040 – corresponding to sheath catheter splayer 62 as shown in figure 6A – is fixed relative to the carriage, but guide catheter assembly 1050 is movably coupled to the carriage; figure 121B - sheath catheter assembly 1040 corresponding to sheath catheter splayer 62; while Tanner does not explicitly describe that the location of the sheath catheter assembly/splayer is known in the surgical reference frame, such positional knowledge is considered to be implicitly disclosed based on the ability to safely drive the sheath catheter within the patient); wherein the elongate flexible portion is coupled to the reference portion and is sized to movably pass through the constraint structure as the reference portion is moved along the fixture ([0303] – “such that the guide catheter member 61a can be inserted into and removed from the sheath catheter member 61b”, figure 6A, figure 121B – the guide catheter can move along the fixture independent of and relative to the sheath catheter). 
Tanner further teaches synchronization of coordinate systems between the catheter coordinate frame and the global coordinate frame ([0696]) and that shape information can be used to correct error between the estimated and actual catheter positions ([0333]), but is silent on receiving reference portion position information in the surgical reference frame; determining, after receiving the shape information and the reference portion position information, an estimated constraint structure location in the surgical reference frame from the received reference portion position information and the received shape information; determining a correction factor by comparing the estimated constraint structure location to the known constraint structure location; and after receiving the shape information and the reference portion position information, modifying the received shape information by applying the correction factor to the received shape information.
Walker, in the same field of endeavor, teaches reducing position measurement error in a shapeable instrument by receiving shape information for an elongate flexible portion of a medical instrument ([0081] - Registration of a shape or series of points of the IMS sensor 902 can be used to improve registration. This can be performed by acquiring 3D shapes), the medical instrument including a reference portion movably coupled to a fixture having a known pose in a surgical reference frame (splayer carriage 24 having a reference frame SRF mounted on RCM 22 having reference frame RRF, where the RCM 22 has a known pose in the surgical reference frame [table reference frame TRF], [0055]-[0056]), receiving reference portion position information in the surgical reference frame ([0033] – fiber optic sensor having its reference frame based physically in a splayer; [0040], [0080] - The elongate member, e.g., a catheter, may be generally fixed at a proximal end 904 such that the position of the proximal end 904 may generally be known....The nature of the fiber and catheter is that the proximal end is the only place that the fiber is attached to the system); wherein the elongate flexible portion is coupled to the reference portion ([0033] – fiber optic sensor having its reference frame based physically in a splayer; [0040], [0045] - catheter 18, figure 9 point 904); determining, after receiving the shape information and the reference portion position information, an estimated constraint point location in the surgical reference frame from the received reference portion position information and the received shape information ([0081]-[0082] – a position of the elongate member 900 is known at one additional point 906, or multiple points 906, 908, 910, 912, which are proximal to the distal portion of the sensor 902); determining a correction factor by comparing the estimated constraint structure location to a known constraint structure location ([0029] - registration is a process that generally requires relating a reference frame of a sensor to another reference frame of interest. If the positions, orientations or shapes of two or more objects are known in the same reference frame, then the actual positions, orientations or shapes of each object relative to each other may be ascertained; [0033];  [0082] -  the catheter is known to pass through the defined/known shape measured by points 906, 908, 910, and 912 where the known/defined shape can be a portion of a sheath splayer - [0081]; where registration comprises determining a transformation or "correction factor" by comparison of measured and known points -  [0053], [0055]-[0057], [0063]); and after receiving the shape information and the reference portion position information, modifying the received shape information by applying the correction factor to the received shape information ([0033]; [0082] - registration between the measured points of the fiber sensor and the known shape, [0085]; where registration comprises determining a transformation or "correction factor" by comparison of measured and known points and applying the transformation to the measured points -  [0053], [0055]-[0057], [0063]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Tanner by including the registration and error correction of Walker, including using the sheath splayer (1040, 62) of Tanner as the “constraint structure” corresponding to additional points 906-912 based on the disclosure of Walker that this element is a sheath splayer, in order to provide accurate positioning information without incremental sensor errors as taught by Walker. 
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of all pending claims, filed 04/15/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793